Citation Nr: 1521274	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding has been associated with the electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Parkinson's Disease

The Veteran contends that his currently diagnosed Parkinson's disease is related to his military service.  Specifically, during his March 2015 Board hearing he asserted that the disease was the result of in-service exposure to ionizing radiation, dioxins/herbicides, and/or lead and tin.  In addition, in his October 2010 notice of disagreement he also alleged that he had in-service asbestos exposure that could have been a factor in his subsequent development of Parkinson's.  The Board concludes that a remand of this claim is required prior to final adjudication.

In that regard, VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  During the March 2015 Board hearing both the Veteran and his wife indicated that he was in receipt of disability benefits from the Social Security Administration (SSA) due to his Parkinson's disease.  Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claims.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  As such, a remand is required to afford the RO/AMC the opportunity to seek these records.

In addition, the Veteran has reported treatment at the Mayo Clinic as well as with Dr. Schwartzman, Dr. Ford (Columbia Presbyterian Hospital), Dr. Waters, Dr. Depolo and Dr. Rhee.  See Board hearing transcript and VA treatment record dated in November 2011.  On remand, the Veteran should be asked to provide or identify the records in order that VA can assist in obtaining them.

VA should also seek verification of whether agent orange was used at Malmstrom Air Force Base while the Veteran was stationed there.
Neck and Back

In the above-referenced November 2009 rating decision, in addition to denying entitlement to service connection for Parkinson's disease, the RO also denied entitlement to service connection for a herniated cervical disk and herniated thoracolumbar disk.  In October 2010, the Veteran filed a document referencing the November 2009 rating decision and requesting reconsideration of the issues of the cervical spine, thoracolumbar spine, and Parkinson's disease by a Decision Review Officer.  In a November 2010 letter, the RO acknowledged that the Veteran had filed a timely notice of disagreement as to all three claims.  The subsequent July 2012 Statement of the Case (SOC), however, listed only the Parkinson's disease issue.  As a timely notice of disagreement has been filed, the neck and back claims must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with an SOC as to the issues of entitlement to service connection for cervical and thoracolumbar spine disabilities.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the electronic claims file.  If these records are unavailable, this should be noted and explained in the electronic claims file, with appropriate notice provided to the Veteran.

3.  Request that the Veteran provide or authorize the release of records pertaining to the treatment of Parkinson's disease from the Mayo Clinic, Dr. Schwartzman, Dr. Ford (Columbia Presbyterian Hospital), Dr. Waters, Dr. Depolo and Dr. Rhee.

4. Seek verification of the use of herbicide agent(s) within the meaning of 38 C.F.R. § 3.307(a)(6) at Malmstrom Air Force Base at any time between August 1967 and June 1971 from the Compensation Service and the U.S. Army and Joint Services Records Research Center (JSRRC) in accordance with M21-1MR, Part IV, Subpart ii, Chapter 2.C.10.o.  

5.  Then, readjudicate the Veteran's Parkinson's disease claim.  If a complete grant as to the issue is not granted, the Veteran and his representative should be issued an SSOC and afforded appropriate time to respond to the SSOC before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




